                  Case 6:20-cv-01406-MC                          Document 1-4           Filed 08/18/20         Page 1 of 2



AO 440 (Rev. 06/12)   Summons in a Civil Action




                                        UNITED STATES DISTRICT COURT
                                                                          for the


                                                                 District of Oregon




                                                                            )
     EAT ME LURES INC. an Oregon corporation
                                                                            )

                                                                            )

                                                                            )

                                                                            )
                              Plaintiff(s)
                                                                            )
                                  v.                                                Civil Action No.   6:20-cv-01406-MC
                                                                            )


     CAFEPRESS LLC a Delaware limited liability                             )

        company; FRED E. DURHAM, Ill; PHILLIP                               )

          MILLNER; and ROBERT D. BARTON                                     )

                                                                            )

                             Defendanus}                                    )




                                                        SUMMONS IN A CIVIL            ACTION



To: (Defendant's 11,une and aclclress)       Fred E. Durham, 111

                                             Cafepress

                                             1 1 9 0 9 Shelbyville Road

                                             Louisville KY 40243




          A lawsuit has been filed against you.



          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure.                The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are:

                                             William D. Brandt

                                             Attorney at Law

                                             494 State Street Suite 3008

                                             Salem OR 97301

                                               Ph:   503-485-4168



          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.




                                                                                       CLERK OF COURT




Date:

                                                                                                  Signature of Clerk or Deputy Clerk
                       Case 6:20-cv-01406-MC                                  Document 1-4                Filed 08/18/20                Page 2 of 2



AO 440 (Rev. 06.112)   Summons in   .:ii   Civil Action (Page 2)



 Civil Action No.         6:20-cv-01406-MC




                                                                            PROOF OF SERVICE

                       (This section should not be filed witlr tire court unless required by Fed. R. Civ. P. 4 (I))




           This summons for                 (name o
                                                  f individual and title,        ifa,,y)


 was received by me on (date)




           O   I personally served the summons on the individual at                              (plau)



                                                                                                      on   (dat�)                              ; or



           O I left the summons at the individual's residence or usual place of abode with                                         (,,ame/



                                                                                       , a person of suitable age and discretion who resides there,


           on (date)                                          , and mailed a copy to the individual's last known address; or



           O I served the summons on                     (1101111!   f)
                                                                      j indiviclual)                                                                     , who is


            designated by law to accept service of process on behalf of                              (name o
                                                                                                           f organization)



                                                                                                      on (dare)                                 ; or



               I returned the summons unexecuted because                                                                                                      ; or



               Other     (specif,):




           My fees are$                                       for travel and $                              for services, for a total of$
                                                                                                                                                       o.oo



           I declare under penalty of perjury that this information is true.




 Date:

                                                                                                                    Server   '
                                                                                                                             s   signature




                                                                                                                Printed 11a111e and title




                                                                                                                    Server   '
                                                                                                                             s   address




 Additional information regarding attempted service, etc:
